Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 4, 2017

                                       No. 04-16-00603-CR

                                       Belinda CISNEROS,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 79th Judicial District Court, Brooks County, Texas
                                Trial Court No. 15-06-11022-CR
                         Honorable Richard C. Terrell, Judge Presiding


                                          ORDER
        The clerk’s record has been filed, but it does not contain the trial court’s Rule 25.2(a)(2)
certification of the appellant’s right to appeal. See Tex. R. App. P. 25.2(d). This court must
dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been
made part of the record.” Id. Appellant is given notice that this appeal will be dismissed unless,
by January 23, 2017, unless a certification is filed showing he has the right to appeal is made part
of the appellate record. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996)
(holding that timely notice of appeal is necessary to invoke court of appeals’ jurisdiction); Tex.
R. App. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003,
order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not
designated for publication).

        If a supplemental clerk’s record is required, appellant must request a supplemental record
from the trial court clerk and file a copy of the request with this court. If appellant fails to
satisfactorily respond to this order within the time provided, the appeal will be dismissed.

        We order all appellate deadlines are suspended until further order of the court. We
further order the clerk of this court to serve copies of this order on the attorneys of record and the
court reporter.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of January, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court